Citation Nr: 1104299	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  04-41 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbar spine degenerative disc disease L1-S1.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from May 1975 to July 
2002.    

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board remanded the IVDS issue in July 2009 for further 
development.  After completion of this development, this issue 
has now been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  Under the pre-September 2002 criteria and September 2002 
amendments, the Veteran's lumbar spine degenerative disc disease 
L1-S1 does not exhibit vertebral fracture, the requirement of a 
neck brace, favorable or unfavorable ankylosis, lumbosacral 
strain, sacro-iliac injury and weakness, or "severe" limitation 
of forward flexion of the thoracolumbar spine to 30 degrees or 
less, even with consideration of pain and other functional loss.  

2.  Under the September 2002 and 2003 amendments, although 
the Veteran's lumbar spine degenerative disc disease L1-
S1exhibits incapacitating episodes requiring bedrest from two to 
three weeks a year, it does not exhibit incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  

3.  Under the September 2003 amendments, the Veteran's lumbar 
spine degenerative disc disease L1-S1, even with consideration of 
his complaints of pain and other functional loss, does not cause 
forward flexion of the thoracolumbar spine to 30 degrees or less 
or any ankylosis.  



CONCLUSION OF LAW

The criteria are not met for an initial disability rating in 
excess of 20 percent for lumbar spine degenerative disc disease 
L1-S1.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (in effect prior to and as of 
September 23, 2002); Diagnostic Codes 5242, 5243 (in effect as of 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
appellant's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

The Board observes that the Veteran has appealed with respect to 
the propriety of the initially assigned rating for his lumbar 
spine degenerative disc disease L1-S1 from the original grant of 
service connection.  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board 
notes that the Court held that "the statutory scheme 
contemplates that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated." 
 Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the Veteran's claim for service connection for his lumbar 
spine degenerative disc disease L1-S1 was granted and an initial 
rating and an effective date were assigned the June 2003 rating 
decision.  Therefore, as the Veteran has appealed with respect to 
the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice 
is intended to serve has been fulfilled.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  In fact, once a Notice of Disagreement (NOD) has 
been filed, only the notice requirements for Statements of the 
Case (SOCs) and Supplemental Statements of the Case (SSOCs) 
described within 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable decision 
with respect to downstream elements ...."  Dingess, 19 Vet. App. 
at 490.  

In any event, with regard to the content of VCAA notice, the June 
2006 and November 2007 VCAA letters specifically advised the 
Veteran of the elements necessary to establish a disability 
rating and an effective date.  See again Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Moreover, after the Veteran filed a July 
2003 NOD as to a higher initial rating for his lumbar spine 
disability, the additional notice requirements described within 
38 U.S.C. §§ 5104 and 7105 were met by the August 2004 SOC and 
subsequent SSOCs.  Specifically, these documents provided the 
Veteran with a summary of the pertinent evidence as to his lumbar 
spine claim, a citation to the pertinent laws and regulations 
governing a higher rating for his lumbar spine disability 
(including all three rating criteria), and a summary of the 
reasons and bases for the AOJ's decision to deny a higher rating 
for his lumbar spine disability.  As such, the Board concludes 
prejudicial error in the content of VCAA notice has not been 
established as any error was not outcome determinative.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency).  

With respect to the duty to assist, the AOJ has secured the 
Veteran's service treatment records (STRs) and relevant VA 
examinations dated in May 2003 and September 2006.  Neither the 
Veteran nor his representative has argued that such VA 
examinations are inadequate to decide the pending claim.  
Additionally, the Veteran has submitted personal statements, a 
lay statement from his spouse, representative argument, and 
private medical evidence.    

The last VA examination addressing the severity of the Veteran's 
lumbar spine disability was conducted in September 2006.  
However, the record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates that the current rating may be incorrect or when the 
evidence indicates there has been a material change in the 
disability.  See 38 C.F.R. § 3.327(a) (2010); Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007) (for initial rating 
claim, mere passage of time does not trigger VA's duty to provide 
additional medical examination unless there is allegation of 
deficiency in evidence of record).  Here, the September 2006 VA 
examination is not unduly remote, and neither the Veteran nor his 
representative has submitted lay or medical evidence that his 
lumbar spine disability has further worsened since September 
2006.  Therefore, a new VA examination to rate the severity of 
his lumbar spine disability is clearly not warranted.  

The Board is also satisfied as to compliance with the July 2009 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, the AOJ 
complied with the Board's remand request by listing all three 
rating criteria for the back, as well as readjudicating the claim 
under all three rating criteria in the July 2010 SSOC.  Overall, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Initial Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

The Veteran's lumbar spine disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5243, pertinent to 
intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a.  The 
Veteran has appealed the original June 2003 rating decision that 
granted service connection at 20 percent, effective from August 
1, 2002, the day after discharge from service.  This could result 
in "staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether there 
have been times since the effective date of his award when his 
lumbar spine disability has been more severe than at others.  Id.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Analysis - Higher Initial Rating for Lumbar Spine Disability

The Veteran filed his claim for service connection for his lumbar 
spine disability in December 2002.  Significantly, the criteria 
for spine disorders were amended in September 2002 and again in 
September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  If, as here, a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the Veteran will apply, to the 
extent permitted by any stated effective date in the amendment in 
question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
The amendments mentioned have established the effective dates 
without a provision for retroactive application.  
Thus, the September 2002 amendments may only be applied after 
September 2002; likewise, the September 2003 amendments may only 
be applied after September 2003.  

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  The 2003 amendments renumber 
the diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.        

Historically, the Veteran was service-connected for arthritis of 
the lumbosacral spine in the June 2003 rating decision on appeal.  
Subsequently, IVDS was also associated with the service-connected 
disability.  As such, his current disability has been 
characterized as lumbar spine degenerative disc disease L1-S1.  
Therefore, the Veteran's lumbar spine disability can be evaluated 
under multiple diagnostic codes.  His lumbar spine disability was 
originally evaluated as 20 percent disabling under Diagnostic 
Code 5003 for arthritis.  This is the maximum rating available 
under this diagnostic code, such that further consideration of 
this code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

In addition, his lumbar spine disability can be evaluated as IVDS 
under Diagnostic Code 5293 (pre-2002 and September 2002 
amendments), as arthritis under Diagnostic 5242 (September 2003 
amendments), and as IVDS under Diagnostic Code 5243 (September 
2003 amendments).  Under the current September 2003 amendments, 
Diagnostic Code 5243 for IVDS ultimately provides the most 
favorable potential rating for the Veteran.  

The Board notes that the AOJ addressed all three sets of 
regulations in its July 2010 SSOC.  Therefore, the Board may also 
consider these amendments without first determining whether doing 
so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Under the pre-September 2002 and September 2002 criteria, under 
Diagnostic Code 5285 (residuals of vertebra fracture), a 100 
percent rating is warranted for residuals of a fractured 
vertebra, with cord involvement, bedridden, or requiring long leg 
braces.  A 60 percent rating is available, without cord 
involvement but with abnormal mobility requiring a neck brace.  
Notes to Diagnostic Code 5285 state that, in other cases, the 
disability should be rated according to limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (in 
effect prior to September 26, 2003).   

Under the pre-September 2002 and September 2002 criteria, under 
Diagnostic Code 5292 (limitation of motion of lumbar spine), 
severe limitation of motion warrants a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (in effect prior to September 26, 2003).   

The Board notes that the rating schedule applied under the pre-
September 2002 and September 2002 criteria does not define a 
normal range of motion for the lumbar spine.  However, current 
regulations do establish normal ranges of motion for the 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2010).  The 
supplementary information associated with the amended regulations 
state that the ranges of motion were based on medical guidelines 
in existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, the Board will apply the most recent September 
2003 guidelines for ranges of motion of the spine to the old 
criteria. 

Under the pre-September 2002 and September 2002 criteria, 
Diagnostic Code 5295, severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilaterally, 
in the standing position, warrants a 20 percent evaluation.  With 
characteristic pain on motion, a 10 percent evaluation is 
warranted and with slight subjective symptoms only, a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (in effect prior to September 26, 2003).    

Under the pre-September 2002 and September 2002 criteria, 
38 C.F.R. § 4.71a, Diagnostic Code 5289 (ankylosis of the lumbar 
spine) provides a 50 percent evaluation if ankylosis of the 
lumbar spine is unfavorable and a 40 percent evaluation if 
favorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (in effect 
prior to September 26, 2003).    

Under the pre-September 2002 and September 2002 criteria, 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (complete bony fixation 
(ankylosis) of the spine), allows either a 60 or 100 percent 
rating, depending on severity and whether ankylosis was favorable 
or unfavorable.

Under the pre-September 2002 criteria, Diagnostic Code 5293, 
IVDS, with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent relief, 
warrants a 40 percent evaluation.  Moderate intervertebral disc 
syndrome with recurring attacks warrants a 20 percent evaluation, 
mild intervertebral disc syndrome warrants a 10 percent 
evaluation, and postoperative cured intervertebral disc syndrome 
is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in 
effect prior to September 23, 2002).  

Diagnostic Code 5293 involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion for the lumbar 
vertebrae.  See VAOPGCPREC 36-97.  

Under the September 2002 amendments, the regulations regarding 
IVDS were revised.  Under the September 2003 amendments, the 
regulations regarding diseases of and injuries to the spine, to 
include IVDS, were again revised by the VA.  The criteria for 
evaluating IVDS under the September 2002 and September 2003 
revisions are essentially the same, except that the diagnostic 
code for intervertebral disc syndrome was changed from 5293 to 
5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, for 
clarity's sake, the Board will only analyze IVDS under the pre-
September 2002 criteria and the September 2003 amendments.      

Specifically, the September 2003 amendments stipulate that the 
Veteran's IVDS (preoperatively or postoperatively) is evaluated 
under the General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. 
§ 4.25.  

Under the current September 2003 amendments, the General Rating 
Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  

A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  

           A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence 
of unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 
30 degrees, and left and right lateral rotation is 
zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided 
in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to 
the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after 
September 26, 2003).  

Under the current September 2003 amendments, according to the 
Formula for Rating IVDS Based on Incapacitating Episodes:

A 10 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks during the past 
12 months.  

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 
12 months.  

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 
12 months.  

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of 
incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

The Board now turns to its analysis of the evidence of record.  
Upon review of the evidence, the Board finds no basis to award an 
initial disability rating in excess of 20 percent for the 
Veteran's lumbar spine disability under the pre-September 2002, 
September 2002, or September 2003 amendments to the rating 
criteria.  38 C.F.R. § 4.7.  

That is, under the pre-2002 regulations and subsequent September 
2002 amendments, neither private treatment records nor VA 
examinations conducted in May 2003 or September 2006 reveal 
vertebral fracture requiring a neck brace (Diagnostic Code 5285); 
favorable or unfavorable ankylosis of the lumbar spine 
(Diagnostic Codes 5286 and 5289); sacro-iliac injury and weakness 
(Diagnostic Code 5294); or lumbosacral strain (Diagnostic Code 
5295).  A lumbosacral strain of the lumbar spine was never 
diagnosed or service-connected.  Therefore, these diagnostic 
codes under the former and interim criteria will not be applied.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

Under the pre-2002 regulations for IVDS, the evidence does not 
support a rating higher than 20 percent under Diagnostic Code 
5293.  That is, although there is evidence of flare-ups of his 
IVDS, there are no persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  VA examinations and private records reveal 
no evidence of muscle spasms, and no evidence of absent ankle 
jerk.  Furthermore, there is insufficient evidence of severe, 
recurring attacks with little intermittent relief.  In this 
regard, the May 2003 VA spine examiner, a June 2005 lay statement 
from the Veteran's spouse, a June 2005 statement from the 
Veteran, and the September 2006 VA spine examiner document 
recurrent flare-ups of IVDS.  However, at worst the Veteran's 
IVDS of the lumbar spine required 16 days of bedrest during a one 
year period.  See May 2003 VA spine examination.  There appears 
to be significant periods of relief from flare-ups throughout 
each year.  Neurological symptoms to the right lower extremity 
were only first documented in 2006.  In short, for the majority 
of each year, the Veteran's IVDS did not manifest in "severe" 
symptoms.     

Under the September 2003 amendments, with regard to orthopedic 
manifestations of the Veteran's lumbar spine disability under the 
General Rating Formula for Diseases and Injuries of the Spine, 
the evidence of record does not demonstrate entitlement to a 
rating in excess of 20 percent in that neither ankylosis nor 
forward flexion of the thoracolumbar spine to 30 degrees or less 
has been demonstrated.  Specifically, the May 2003 VA spine 
examiner documented 60 degrees flexion, 45 degrees extension, 
full lateral flexion bilaterally, and full rotation both 
bilaterally.  There was no pain on motion.  Although the Veteran 
reported 0 degrees of motion at the May 2003 VA spine 
examination, this assertion is not supported by the objective 
findings of any private or VA examiner or any other probative 
evidence.  Range of motion findings can only be substantiated by 
medical testing.  The May 2003 VA orthopedic examiner noted 70 
degrees flexion upon repetitive motion, 20 degrees extension, 
lateral flexion of 25 degrees to the right and 30 degrees to the 
left, and rotation of 40 degrees to both the right and left.  A 
February 2005 private record only noted "mild" pain upon 
"extreme" motion.  After repetitive motion on a treadmill, the 
September 2006 VA examiner recorded 40 degrees flexion and 
lateral flexion of 20 degrees to the right and left.  There has 
also never been any probative evidence of any form of ankylosis.  
Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See, e.g., Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the Veteran was able to move his lumbar spine - although 
not with normal range of motion, by definition, his lumbar spine 
is not immobile.  

With regard to functional loss, the Board acknowledges that his 
lumbar spine disability causes pain, tenderness, difficulty with 
daily activities, difficulty with repetitive bending, stooping, 
or lifting, difficulty walking extended distances, and difficulty 
working at times.  He has been treated with a TENS unit, steroid 
injections, and pain medications.  He reports "incapacitating 
episodes" where he has to stay at home for 2-3 weeks a year.  
But overall, his factors of functional loss simply do not cause 
limitation of flexion to 30 degrees or less or anything remotely 
approximating ankylosis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206-207.  

Under the September 2003 amendments, with regard to 
incapacitating episodes, there is insufficient evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, which is 
required for a higher 40 percent rating.  38 C.F.R. § 4.7.  In 
this regard, the May 2003 VA spine examiner documented three to 
four incapacitating episodes a year requiring three to four days 
of bedrest.  At most this would total 16 days of bedrest a year.  
Lay statements from the Veteran and his spouse dated in June 2005 
revealed two weeks of incapacitating episodes.  The September 
2006 VA spine examiner noted 10 days of bedrest due to his lumbar 
spine disability in the past year.  Thus, there is no evidence or 
allegation of incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months, 
which is required for a higher 40 percent rating.

With regard to neurological symptoms, in a December 2006 rating 
decision, the AOJ awarded the Veteran a separate 10 percent 
rating for radiculopathy of the right lower extremity associated 
with his lumbar spine disability under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The Veteran did not express disagreement 
with the 10 percent rating assigned.  In addition, the evidence 
of record does not reveal left lower extremity radiculopathy, or 
bowel or bladder impairment, associated with his lumbar spine 
disability.  Nor does the evidence reveal any symptoms that would 
entitle the Veteran to a rating above 10 percent for the right 
lower extremity such as reduced strength, weakness, or atrophy.  

In summary, the Board concludes that the preponderance of the 
evidence does not support a rating in excess of 20 percent for 
the Veteran's lumbar spine disability under the pre-September 
2002, September 2002, or September 2003 versions of the rating 
criteria.  In denying a higher initial rating, the Board finds 
the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Other Consideration

The Board also does not find that the Veteran's lumbar spine 
disability should be increased for any other separate period 
based on the facts found during the appeal period.  Fenderson, 12 
Vet. App. at 126.  That is, since the Veteran's lumbar spine 
symptoms have remained relatively constant throughout the appeal 
at 20 percent, staged ratings are unjustifiable.  

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected lumbar spine 
disability with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's lumbar spine 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated.  There are no additional symptoms 
of his lumbar spine disability that are not addressed by the 
rating schedule.  Therefore, the Board finds that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  As such, 
the Board finds that the rating schedule is adequate to evaluate 
the Veteran's disability picture.  Moreover, to the extent that 
the Veteran's lumbar spine disability may interfere with his 
employability, such interference is addressed by the schedular 
rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Additionally, there are no attendant thereto related factors such 
as marked interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that referral 
of this case for consideration of an extra-schedular rating is 
not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
Board finds that a claim for a TDIU was not expressly raised by 
the Veteran or reasonably raised by the record.  In this regard, 
the Board observes that the September 2006 VA spine examiner 
documented that the Veteran only missed one week of work due to 
his lumbar spine.  In June 2005, the Veteran stated that he could 
not move around for two weeks partly due to his service-connected 
lumbar spine.  Earlier, the May 2003 VA orthopedic examiner noted 
that the Veteran's lumbar spine disability did not impact his 
work at that time.  Therefore, while there has been minimal 
interference with the Veteran's employability, the evidence of 
record reflects that he is gainfully employed as an assistant 
instructor for Reserve Officers' Training Corps.  Furthermore, 
insofar as the Veteran's lumbar spine disability interferes with 
his employability, the Board finds that such is contemplated by 
his assigned evaluation under the rating schedule.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Consequently, as the Board has 
determined that a claim for TDIU has not been raised by the 
Veteran or the evidence of record, no further consideration of 
such is necessary. 




ORDER

An initial disability rating in excess of 20 percent for lumbar 
spine degenerative disc disease L1-S1 is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


